DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities:  
Claim 1, line 11: “and” should be added before “wherein the second feed stream is a gaseous stream”. 
Claim 5, line 2: “sent to a condenser at a location downstream the stabilizer column and upstream the” should read “sent to a condenser at a location downstream of the stabilizer column and upstream of the”. 
Claim 11, line 4: “and” should be added at the end of the line.
Claim 11, line 9: “and” should be added at the end of the line. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “heavy hydrocarbon” in claim 1 is a relative term which renders the claim indefinite. The term “heavy hydrocarbon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “heavy” is relative and the phrase “heavy hydrocarbon” does not set forth a clear indication as to what hydrocarbon or range of hydrocarbons are encompassed by the phase and required by the claim. A hydrocarbon may be considered relatively heavier or lighter than other hydrocarbons and are typically deemed heavy or light based on the number of carbon atoms. In this instance it is not clear what number of carbon atoms is to be considered heavy. The Applicant’s specification recites “heavy hydrocarbons such as C3+” in paragraph [0021] and appears to suggest that the bottoms liquid stream contains primarily natural gas liquids which are the heavy hydrocarbons ([0006]; [0008]). It remains unclear if heavy hydrocarbons are meant to be interpreted as C3+ hydrocarbons or NGL hydrocarbons which would be C2+ hydrocarbons. For purposes of examination, heavy hydrocarbons is interpreted as hydrocarbons that are heavier than methane as it would appear that the bottom liquid is meant to comprise NGL hydrocarbons comprising C2+ hydrocarbons. 
Claims 2-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco et al. (US 2013/0333416 A1).
In regards to claim 1, Lourenco discloses a method of recovering natural gas liquids form natural gas at NGL recovery plants comprising:
introducing a liquid phase stream 4 into a distillation column 20 under conditions effective to produce a top distilled stream 21, primarily methane, and a bottom liquid stream 25, a natural gas liquids (NGL) product ([0011]; Fig. 1);
introducing an liquid natural gas (LNG) slipstream 19 into a lower section of the distillation column 20, wherein the slipstream is primarily methane and pre-heated to form a gaseous stream ([0005]; [0011]; Fig. 1);
withdrawing the top distilled stream 21 from a top portion of the distillation column ([0011]; Fig 1); and
withdrawing the bottom liquid stream 25 from a bottom portion of the distillation column ([0011]; Fig. 1).
Lourenco does not appear to explicitly disclose the concentration of the liquid phase stream and the LNG slipstream, and that the bottom liquid stream 25 is sent to a liquid storage tank. 
However, Lourenco teaches that the method is directed to recovering natural gas liquids from natural gas streams and discloses that the liquid phase stream 4 is separated from a natural gas stream ([0005]; [0011]), which reasonably indicates that the liquid phase stream comprises heavy hydrocarbons (i.e. NGL) and some amount of natural gas. As the liquid phase is considered to comprise a majority NGL components and the LNG slipstream 19 is disclosed as primarily methane, it would be obvious to one of ordinary skill in the art to reasonably conclude that the LNG slipstream 19 has a higher concentration of natural gas as compared to the liquid phase stream 4. Furthermore, the LNG slipstream 19 is pre-heated sufficiently to result in a stripping gas (i.e. a gaseous stream) and to be introduced below the liquid phase stream, which reasonably indicates that the LNG slipstream is at a warmer temperature than the liquid phase stream 4 as one of ordinary skill would recognize that warmer streams are to be introduced into a distillation column lower than relatively cooler streams and feeds are introduced at particular trays within the distillation column having the same or closest temperature. As such, since LNG slipstream 19 is introduced lower to the distillation column than liquid phase stream 4, the LNG slipstream 19 is considered warmer, absent evidence to the contrary. 
In regards to sending the bottom liquid stream 25 to a liquid storage, while Lourenco does not explicitly disclose a storage tank, it would be obvious for one of ordinary skill in the art using common sense to modify the process of Lourenco by sending the recovered liquid product stream to a liquid storage tank or storage vessel because it would be expected that the liquid product withdrawn from the column would be stored in some sort of storage vessel to accumulate the product (NGL) for sale or use, absent an indication in the art that the NGL product is directly passed to another process.
 
In regards to claim 6, Lourenco discloses that the liquid phase stream 4 is separated from a vapor phase, expanded and pre-heated prior to introduction into the distillation column ([0011]). It would be obvious for one of ordinary skill in the art to reasonably conclude that a portion of vapor may be present in stream 4 due to imperfect phase separation, or that a portion of the liquid phase would vaporize during expansion and heating such that the liquid phase stream 4 would comprise a two phase fluid that is primarily liquid when introduced through line 6. 

In regards to claim 7, Lourenco illustrates that the liquid phase stream 4 is introduced via line 6 into the column at a location above where the LNG slipstream 19 is introduced (Fig. 1).

In regards to claim 12, Lourenco discloses an embodiment in which the process does not comprise condensing a portion of the distilled top gas as a reflux liquid in the column (Fig. 1).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco et al. (US 2013/0333416 A1) as applied to claim 1 above, and further in view of Matteucci et al. (US 2016/0340596 A1).
In regards to claim 4, Lourenco discloses recovering a top stream 21, primarily methane, that is routed to a compressor for distribution and or recompression through line 23 ([0011]).
Lourenco does not appear to explicitly disclose that the distilled stream 21 is used as a fuel gas in a combustion reaction. 
However, Matteucci, directed to removal of NGLs from natural gas streams, teaches that methane separated from natural gas liquids provides methane rich gas streams that are commonly used as fuel for a combustion process ([0001]; [0017]; [0018]; [0048]; claim 1). While Matteucci discloses a different type of separation unit, Matteucci is still considered to teach that it is well known in the art that methane rich streams which are separated from natural gas streams as a result of separating natural gas liquids from said natural gas streams, are used as fuel for a combustion process. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Lourenco by utilizing the distilled stream 21, primarily methane, as a fuel gas in a combustion reaction as taught by Matteucci because both Lourenco and Matteucci are directed to separating NGLs from natural gas streams to provide methane rich top gas streams, Matteucci teaches a known use for methane rich top gas streams, and this merely involves applying a known technique of utilizing a methane rich stream for a combustion process to yield predictable results. 

In regards to claim 5, Lourenco does not disclose a condenser being used downstream of the distillation column (Fig. 1).

Allowable Subject Matter
Claims 2-3 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses or reasonably suggests the method of operating a natural gas liquids stabilizer column as recited in claim 1 and further comprising the limitations recited in dependent claims 2-3, 5 and 8-11. 
The closest prior art is Lourenco et al. (US 2013/0333416 A1). Lourenco discloses a method of recovering natural gas liquids form natural gas at NGL recovery plants comprising:
introducing a liquid phase stream 4 into a distillation column 20 under conditions effective to produce a top distilled stream 21, primarily methane, and a bottom liquid stream 25, a natural gas liquids (NGL) product ([0011]; Fig. 1);
introducing an liquid natural gas (LNG) slipstream 19 into a lower section of the distillation column 20, wherein the slipstream is primarily methane and pre-heated to form a gaseous stream ([0005]; [0011]; Fig. 1);
withdrawing the top distilled stream 21 from a top portion of the distillation column ([0011]; Fig 1); and
withdrawing the bottom liquid stream 25 from a bottom portion of the distillation column ([0011]; Fig. 1).
Lourenco teaches that the method is directed to recovering natural gas liquids from natural gas streams and discloses that the liquid phase stream 4 is separated from a natural gas stream ([0005]; [0011]), which reasonably indicates that the liquid phase stream comprises heavy hydrocarbons (i.e. NGL) and some amount of natural gas. As the liquid phase is considered to comprise a majority NGL components and the LNG slipstream 19 is disclosed as primarily methane, it would be obvious to one of ordinary skill in the art to reasonably conclude that the LNG slipstream 19 has a higher concentration of natural gas as compared to the liquid phase stream 4. Furthermore, the LNG slipstream 19 is pre-heated sufficiently to result in a stripping gas (i.e. a gaseous stream) and to be introduced below the liquid phase stream, which reasonably indicates that the LNG slipstream is at a warmer temperature than the liquid phase stream 4 as one of ordinary skill would recognize that warmer streams are to be introduced into a distillation column lower than relatively cooler streams and feeds are introduced at particular trays within the distillation column having the same or closest temperature. As such, since LNG slipstream 19 is introduced lower to the distillation column than liquid phase stream 4, the LNG slipstream 19 is considered warmer, absent evidence to the contrary. Furthermore, while Lourenco does not explicitly disclose a storage tank, it would be obvious for one of ordinary skill in the art using common sense to modify the process of Lourenco by sending the recovered liquid product stream to a liquid storage tank or storage vessel because it would be expected that the liquid product withdrawn from the column would be stored in some sort of storage vessel to accumulate the product (NGL) for sale or use, absent an indication in the art that the NGL product is directly passed to another process.
Lourenco fails to disclose that the temperature of the top portion of the stabilizer is adjusted or lowered by adjusting or increasing the flow rate of the LNG slipstream, respectively, as recited in claims 2-3, fails to disclose a cold box and scrubbing unit as recited in claims 8-9 and 11, and fails to disclose that the LNG slipstream and the liquid phase stream are from a common source of natural gas as recited in claim 10.

Reddick et al. (U.S. Patent No. 6,604,380), discloses a process for recovery of natural gas liquids from liquefied natural gas, comprising introducing a first feed stream 21 comprising NGL and natural gas to a stabilizer column 22 and separating a top gas and a bottom liquid, introducing a second feed 4 having a higher concentration of natural gas as compared to the first feed stream to the stabilizer column (Fig. 2; col. 4, lines 7-30). Reddick discloses that the first feed stream and the second feed stream are derived from the same source of natural gas feed stream 1, and that the first feed stream is received from a cold separator 20. Reddick differs from the claimed invention in that the second feed 4 is an LNG stream that is not disclosed or expected to be gaseous and not warmer than the first feed stream 21. 

Schroedar et al. (US 2005/0005636A1), discloses a process for the recovery of natural gas liquids (NGL) from liquefied natural gas (LNG) comprising splitting an LNG feed stream into a first stream 22 and a second stream 23, heating and partially vaporizing a first stream 22 and passing stream 22 into a recovery tower 6, introducing stream 23 into recovery tower 6 at a location higher than a location stream 22 is introduced  ([0015]; [0018]; Fig. 3). Streams 22 and 23 are considered compositionally equivalent and therefore one stream does not contain a higher concentration of natural gas than the other. The Applicant’s claimed invention requires a second feed stream to have a concentration of natural gas that is higher than the first stream. 

Patel (US 2006/0130520 A1), discloses a method of recovering natural gas liquids from liquefied natural gas comprising splitting an LNG feed stream into a stream 4 and a stream 7, preheating stream 4 and stream 7 in separate heater or exchangers and introducing the two streams into a fractionation or distillation tower 10 ([0033]). Streams 4 and 7 are compositionally equivalent and therefore one stream does not contain a higher concentration of natural gas than the other. The Applicant’s claimed invention requires a second feed stream to have a concentration of natural gas that is higher than the first stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772